                           Case 5:17-cv-07305-EJD Document 283 Filed 06/25/20 Page 1 of 3



               1       Todd K. Boyer, State Bar No. 203132
                       todd.boyer@bakermckenzie.com
               2       BAKER & McKENZIE LLP
                       600 Hansen Way
               3       Palo Alto, CA 94304
                       Telephone: +1 650 856 2400
               4       Facsimile: +1 650 856 9299
               5       Caroline A. Pham, State Bar No. 305080
                       caroline.pham@bakermckenzie.com
               6       BAKER & McKENZIE LLP
                       Two Embarcadero Center, 11th Floor
               7       San Francisco, CA 94111
                       Telephone: +1 415 576 3078
               8       Facsimile: +1 415 576 3099
               9       Attorney for Defendant
                       APPLE INC.
             10

             11                                    UNITED STATES DISTRICT COURT

             12                                   NORTHERN DISTRICT OF CALIFORNIA

             13        RAJA KANNAN,                                 Case No. 5:17-cv-07305-EJD (VKD)
             14                      Plaintiff,                     DEFENDANT APPLE INC.’S
                                                                    ADMINISTRATIVE MOTION FOR
             15               v.                                    LEAVE TO FILE EXCESS PAGES
                                                                    FOR ITS MOTION FOR SUMMARY
             16        APPLE INC.,                                  JUDGMENT
             17                      Defendant.                     Complaint Filed:   December 26, 2017
                                                                    FAC Filed:         May 10, 2018
             18                                                     SAC Filed:         October 19, 2018
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
Baker & McKenzie LLP                                                                   Case No 5:17-cv-07305-EJD
   600 Hansen Way
 Palo Alto, CA 94304   DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXCESS PAGES FOR ITS
   +1 650 856 2400
                                                 MOTION FOR SUMMARY JUDGMENT
                              Case 5:17-cv-07305-EJD Document 283 Filed 06/25/20 Page 2 of 3



               1                                    NOTICE OF MOTION AND MOTION

               2               Pursuant to Civil Local Rule 7-11, Defendant Apple Inc. (“Apple”) hereby moves for an order

               3       granting administrative relief to extend the page limitation for Apple’s forthcoming Memorandum of

               4       Points and Authorities in support of its Motion for Summary Judgment by five (5) pages. Although

               5       the Civil Local Rules provide that, generally, motions shall not exceed 25 pages in length (Civil L.R.

               6       7-2(b)), a party may file an administrative motion to “exceed otherwise applicable page limitations”

               7       for briefs or memoranda (Civil L.R. 7-11). For the reasons set forth herein, Apple requests a modest

               8       modification of the maximum page limitation for its forthcoming Motion for Summary Judgment.

               9               Plaintiff Raja Kannan’s Second Amended Complaint is 50 pages long and asserts 13 causes

             10        of action for: (1) Discrimination On The Basis Of Perceived Disability In Violation Of The Americans

             11        With Disabilities Act (“ADA”); (2) Discrimination On The Basis Of Relationship To A Person With

             12        A Disability In Violation Of The ADA; (3) Retaliation In Violation Of The ADA; (4) Discrimination

             13        On The Basis Of Perceived Disability In Violation Of The California Fair Employment And Housing

             14        Act (“FEHA”); (5) Discrimination On The Basis Of Relationship To A Person With A Disability In

             15        Violation Of The FEHA; (6) Retaliation In Violation Of The FEHA; (7) Violation Of The Family

             16        Medical Leave Act (“FMLA”); (8) Interference In Violation Of The FMLA; (9) Retaliation In

             17        Violation Of The FMLA: (10) Violation Of The California Family Rights Act (“CFRA”); (11)

             18        Interference In Violation Of The CFRA; (12) Retaliation In Violation Of The CFRA; and (13)

             19        Wrongful Termination In Violation Of Public Policy.

             20                In support of his 13 causes of action, Plaintiff’s Second Amended Complaint asserts that

             21        Plaintiff was discriminated against by his manager, Joseph Kotni, when he worked on the Application

             22        Support Team within Apple. There were up to 6 other employees whom reported to the manager

             23        Plaintiff claims discriminated against him and Plaintiff alleges he was treated in a disparate manner

             24        with respect to compensation and advancement.1 As a result, Apple’s Motion for Summary Judgment

             25        will need to address these employees’ qualifications, job responsibilities, job performance,

             26        compensation, and career trajectory compared to Plaintiff over the course of several years.

             27        1
                         Plaintiff’s Second Amended Complaint identified four alleged comparator employees. Apple
             28        contends that two other employees are instead the appropriate comparators because they were
                       employed at Plaintiff’s job level on Joseph Kotni’s team.
Baker & McKenzie LLP                                                    1                 Case No 5:17-cv-07305-EJD
   600 Hansen Way
 Palo Alto, CA 94304       DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXCESS PAGES FOR ITS
   +1 650 856 2400
                                                     MOTION FOR SUMMARY JUDGMENT
                            Case 5:17-cv-07305-EJD Document 283 Filed 06/25/20 Page 3 of 3



               1              Given the breadth of Plaintiff’s allegations, the parties have engaged in extensive discovery

               2       that will need to be presented to this Court. Specifically, the parties have deposed seven individuals

               3       in this case, with three of those depositions occurring over the course of two days each. The parties

               4       have also produced approximately 8,650 pages of documents in this matter.

               5              Apple does not wish to burden the Court with excessively long briefs. Rather, Apple believes

               6       that the five pages of extended discussion sought here will assist the Court in resolving the issues at

               7       hand by allowing Apple to adequately frame the factual background of Plaintiff’s employment, to

               8       address each of Plaintiff’s thirteen causes of action, and to provide the Court with pertinent authority.

               9              Counsel for Apple discussed the relief sought herein with Plaintiff, and requested his position

             10        on the matter.    (See Declaration of Caroline A. Pham in Support of Defendant Apple Inc.’s

             11        Administrative Motion For Leave To File Excess Pages For Its Motion For Summary Judgment

             12        (“Pham Decl.”), ¶ 2.) As of the time of this filing, Plaintiff has not responded. (Pham Decl., ¶ 3.)

             13        Apple will not object to providing the same five-page extension to Plaintiff for his response to Apple’s

             14        Motion for Summary Judgment. As such, no parties will be prejudiced by the Court’s granting of this

             15        motion.

             16               For the foregoing reasons, Defendant respectfully requests an order granting a five (5) page

             17        extension in excess of the 25 page limit for Apple’s Memorandum of Points and Authorities in support

             18        of its Motion for Summary Judgment (excluding the caption page, table of contents, table of

             19        authorities, and signature page), not to exceed thirty (30) pages in length.

             20
                                                                              BAKER & MCKENZIE LLP
             21         Dated: June 25, 2020
             22
                                                                              By: /s/ Todd K. Boyer
             23                                                                  Todd K. Boyer
                                                                                 Caroline Pham
             24                                                                  Attorneys for Defendant
                                                                                 APPLE INC.
             25

             26

             27

             28
Baker & McKenzie LLP                                                      2                           Case No 5:17-cv-07305-EJD
   600 Hansen Way
 Palo Alto, CA 94304    DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXCESS PAGES FOR ITS
   +1 650 856 2400
                                                  MOTION FOR SUMMARY JUDGMENT
